DETAILED ACTION
	This Office action is in response to application filed January 13, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Formula (2) recites a group “Y” defined to be hydrogen atom or a sulfur atom.  The element hydrogen is not divalent atom and thus Formula (2) cannot exist if it is defined as hydrogen.  Sulfur as a divalent group appears to be suitable to be “Y”.
Thus correction is necessary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the GREEN et al (2013/0157195) and/or TSUCHIMURA et al (2015/0072274) in view of JP-2004-18421 (MOMOTA et al).

    PNG
    media_image1.png
    655
    588
    media_image1.png
    Greyscale

GREEN et al disclose a molecular glass compound/calixarene compound formulated in a photoresist composition wherein the calixarene compound having acid-removable protecting paragraph [0024] below: 
    PNG
    media_image2.png
    272
    423
    media_image2.png
    Greyscale

The compound is formulated into a photoresist composition combined with a photoacid generator and a solvent.  The molecular glass compound thus meets the claimed structure of formula (1) having the defined R1 and R2 groups.
	GREEN et al lacks a working example using the any of the cycloaliphatic vinyl ether disclosed in the specification as the acid removable group, however the teachings direct those of ordinary skill to use any of the vinyl ether adducts of the calixarene compounds listed in the reference.
	TSUCHIMURA et al disclose a chemically amplified resist composition comprising a photoacid generator, and a compound including a phenolic hydroxyl group. Applicants are directed to paragraph [0216] wherein compound (B) is a resin which can include calixarene derivatives which is incorporated by reference from JP-2004018421 (MOMOTA et al).
	MOMOTA et al disclose calixarene derivatives having substituent groups to include halogenoalkyl groups which can be used in electron-beam negative resist materials, as seen in formula (1) on page 2.
prima facie obvious to one of ordinary skill in the art at the time of the invention to form the vinyl ether adducts of calixarene having halosubstituted cycloaliphatic or halogenoalkyl group compounds with the reasonable expectation of having a composition which is improved in resolution, low LER and improved processing stability.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art references disclose the claimed resist material having perfluoroalkyl group defined for R1 and having the R2 denoted as a polymerizable group on the calixarene compound. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TOYOKAWA et al (9,400,429) report composition for resist underlayer films having calixarene-based compound with crosslinkable side groups as seen in columns 5, and 25-32.
IMADA et al (2017349690), (2017/0329226), (2017/0334817), 2(017/0317556), (2017/0066703) and (2016/0159962) are cited of interest as references to the same assignee.
ECHIGO et al (2012/0171615) disclose a cyclic compound seen as a calixarene compound having used in a radiation sensitive composition
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 27, 2021